DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over MAHTO (US Publication  2021/0117733 A1), in view of Selva et al. (US Patent  11,176,443 B1, hereafter Selva).
As per claim 1, MAHTO teaches the invention substantially as claimed including a method (ABSTARCT; FIG. 1-2) for removing noise from document images, the method comprising: 

removing noise from the one or more noisy images via a first neural network-based denoising system to generate one or more denoised images (FIG. 3 a denoised feature vector A′ is generated from the generator 101; para. [0087]); 
evaluating the one or more denoised images via a second neural network-based discriminator system to generate a predictive output relating to authenticity of the one or more denoised images (FIG. 3 “Real/Fake”; para. [0088]: “The discriminator 102 has one neural network (NN). The discriminator 102 reads the denoised feature vectors (A′) and the corresponding clean features (A) and then predicts the probability of each being the originally clean feature vector and estimates the class of each input feature”); and 
using feedback from a first backpropagation update to train the first neural network-based denoising system (Both generator and discriminator neural networks (NNs) are trained alternatively to optimize generator and discriminator losses such that after the training the discriminator can correctly classify denoised features into their classes and cannot distinguish between original clean features (A) and denoised 
MAHTO teaches every limitation as analyzed above except for document images. Note MAHTO mentions face images (para. [0084]).
Selva discloses a method for automatically detecting automation controls and associated text in displayed images by using machine learning models (ABSTRACT). Selva’s method is especially applicable to document images (FIG. 1-2).
Taking the combined teachings of MAHTO and Selva as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider processing document images in order to apply MAHTO’s noise removal method on a document image. 

As per claim 2, dependent upon claim 1, MAHTO in view of Selva teaches: 
evaluating the one or more document images via the second neural network-based discriminator system to generate a predictive output relating to authenticity of the one or more document images (See rejections applied to claim 1); and 


As per claim 3, dependent upon claim 2, MAHTO in view of Selva further teaches:
evaluating the one or more denoised images via the second neural network-based discriminator system to generate a predictive output relating to authenticity of the one or more denoised images (See rejections applied to claim 1); and 
using feedback from a third backpropagation update to train the second neural network-based discriminator system (MAHTO FIG. 4 shows that the discriminator is updated based on two updates: A05 and A10. A10 is considered the third backpropagation update).

As per claim 4, dependent upon claim 3, MAHTO in view of Selva teaches that the predictive output relating to authenticity is an indicator of whether the evaluated one or more denoised images is determined as being a synthetically-generated document image corresponding to the one or more noisy images or an original document image corresponding to the one or more document images (MAHTO FIG. 3 “Real/Fake”, A’ being a synthetically-generated document image corresponding to the one or more noisy images A, and clean vector A being an original document image corresponding to the one or more document images; para. [0088]).



As per claim 6, dependent upon claim 5, MAHTO in view of Selva teaches that a plurality of training sequences are iteratively performed to provide the respective first, second and third backpropagation updates (MAHTO FIG. 4 A06 and A11; para. [0095]-[0101]).

As per claim 7, dependent upon claim 6, MAHTO in view of Selva teaches that the plurality of training sequences are iteratively performed to facilitate learning, by the second neural network-based discriminator system, of underlying patterns of noise in the one or more noisy images (MAHTO FIG. 4 A02, A03, A08; para. [0089]-[0090]).

As per claim 9, dependent upon claim 3, MAHTO in view of Selva teaches that the one or more documents images constitute a synthetic dataset comprising original document images (Selva further discloses training a machine learning (e. g. OCR) model for text recognition. When preparing training dataset, Selva performs training data augmentation. Specifically, Image noise is superimposed at 407 onto randomly selected text images in the synthetic and real-life text segments 402 and 404. Preferably different types of image noise may be superimposed: (a) random speckled 

As per claim 10, dependent upon claim 9, MAHTO in view of Selva teaches that the first neural network-based denoising system and the second neural network-based discriminator system are trained to reach an equilibrium state, whereby the first neural network-based denoising system generates denoised output images such that the predictive output is indicative that the denoised output images are not distinguishable from the original document images (MAHTO FIG. 3-4; para. [0054],[0089], [0119]).

Claim 11, an independent system claim, is rejected as applied to method claim 1.

Claim 12, dependent upon claim 11, is rejected as applied to claim 2 above.

Claim 13, dependent upon claim 12, is rejected as applied to claim 3 above.

Claim 14, dependent upon claim 11, is rejected as applied to claim 4 above.

Claim 15, dependent upon claim 13, is rejected as applied to claim 5 above.

Claim 16, dependent upon claim 15, is rejected as applied to claim 6 above.

Claim 17, dependent upon claim 16, is rejected as applied to claim 7 above.

Claim 19, dependent upon claim 13, is rejected as applied to claim 9 above.

Claim 20, dependent upon claim 19, is rejected as applied to claim 10 above.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over MAHTO (US Publication  2021/0117733 A1), in view of Selva et al. (US Patent  11,176,443 B1, hereafter Selva), as applied above to claims 3 and 13 respectively, and further in view of GOODSITT et al. (US Publication 2020/0169785  A1, hereafter GOODSITT).
As per claim 8, dependent upon claim 3, MAHTO in view of Selva teaches that the second neural network-based discriminator system receives an equal number of the one or more denoised images and the one or more document images, and wherein the one or more denoised images and the one or more document images are provided to the second neural network-based discriminator system on a paired basis at different times (MAHTO FIG. 3 denoised vector A’ and clean vector A (derived from noisy vector A) forms a pair and are provided to the discriminator. See also para. [0090]. Since training dataset comprises a large amount of training data, the generation of denoised vectors is performed over a period of time, therefore providing A’ and A is not necessarily at the same time).
 MAHTO in view of Selva, however, does not teach an unpaired manner.
GOODSITT is evidenced that unpaired data can be used to train a GAN (para. [0015] page 2 right col. last 17 lines). 


Claim 18, dependent upon claim 13, is rejected as applied to claim 8 above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664